—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated August 9, 1993 (People v McLamb, 196 AD2d 556), affirming two judgments of the County Court, Suffolk County, both rendered August 23, 1990, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., Pizzuto, Joy and Florio, JJ., concur.